Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the amendment filed on 2/1/21. Claims 1 has been canceled and claims 2 – 21 are pending.

Response to Arguments
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive. Applicants argue “Peters, Sahin, nor any other reference appears to discuss any type of message received from a load balancer that is used to control a control node of respective network”. However, Examiner respectfully disagrees and points to Peter’s column 7, lines 13 – 23 which describes “When the ingest server performing the process 200 receives (at 240) a request to stream content to one or more edge servers, the process locates and streams (at 250) the requested content from memory to the requesting edge servers. In some embodiments, the content stream request specifies a particular stream name that was identified from the messages sent at 230, a particular interval of content, a particular content bitrate or encoding, or other parameters. The streamed content can be dynamically adjusted to provide a higher or lower bitrate as conditions change when streaming the content.” It is noted that the term “control” has not been defined in the claims, is broad, and has been given its broadest reasonable interpretation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5, 7 – 9, 11, 12, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 8,977,766) in view of Tsyganok et al. (US 2015/0244761 A1).
Regarding claim 2, Peters teaches a data center for providing reliable network functionality for a telecommunications network (Figs. 5 and 7), the data center comprising: a load balancer implemented using hardware (Fig. 5: load balancer 510; col. 1, line 1 to col. 2, line 2: hardware; further described in col. 5, lines 15-24) and configured to receive a message from an access point (content provider 520; col. 9, lines 35-37: The load balancer 510 distributes the content provider 520 across a set of ingest servers 530; further described in col. 10, lines 4-6: The load balancer then distributes the content streams over the ingest servers in a manner that optimizes the resources of the ingest servers) of the telecommunications network (see Fig. 5; col. 2, lines 55-62: Internet and content streaming system), the message including a control message of a control protocol of the telecommunications network (col. 10, lines 2-4: The content providers continue to stream content to the load balanced IP address or URL); a plurality of virtual machines implemented using hardware (ingest servers and edge servers; col. 5, lines 2-8,15-24. Further described in col. 1, line 1 to col. 2, line 2: hardware; col. 5, lines 15-24) and configured to act as control nodes for the telecommunications network (col. 5, lines 2-8: Specifically, the ingest server 120 streams the content on behalf of the content providers 140 to the edge servers 130. Each edge server then streams the content to a set of end users), each virtual machine configured to receive and process the message from the load balancer to control respective ones of the plurality of virtual machines according to the encapsulated message (col. 7, lines 13-23: When the ingest server performing the process 200 receives (at 240) a request to stream content to one or more edge servers, the process locates and streams (at 250) the requested content from memory to the requesting edge servers. In some embodiments, the content stream request specifies a particular stream name that was identified from the messages sent at 230, a particular interval of content, a particular content bitrate or encoding, or other parameters. The streamed content can be dynamically adjusted to provide a higher or lower bitrate as conditions change when streaming the content. Also described in col. 9, lines 35-38: The load balancer 510 distributes the content provider 520 across a set of ingest servers 530. Specifically, the load balancer 510 forwards each content provider to a particular ingest server); wherein a first one of the plurality of virtual machines (ingest sever) is associated to act as a respective control node for an end user device associated with the message and receive the message from the load balancer (col. 5, lines 2-8: Specifically, the ingest server 120 streams the content on behalf of the content providers 140 to the edge servers 130. Each edge server then streams the content to a set of end users), and wherein a second one of the plurality of virtual machines (col. 11, line 40: failover ingest server) is associated to act as the respective control node for the end user device upon failure of the first one of the plurality of virtual machines (col. 11, lines 37-40: When such failure is detected, the load balancer redistributes the content streams of the content providers affected by the failure to an operational network link or to a failover ingest server. Further described in col. 11, lines 49-59). 
	Peters fails to explicitly disclose the message as an encapsulated message, although message encapsulation is well known in the art.
	However, Tsyganok teaches the transmission of an encapsulated message (end of paragraph 17: encapsulation).

Regarding claims 3 and 12, Peters teaches the data center of claim 2, further comprising: a replication node implemented using hardware, wherein the first one of the plurality of virtual machines is configured to transmit a message to the replication node upon receipt of the encapsulated message to store state information of the first one of the plurality of virtual machines (col. 14, lines 6-16: As with the edge servers, the mid-tier servers 710 and 720 include a memory for caching content that is streamed from the ingest servers 730 to the edge servers 740). 
Regarding claims 5 and 14, Peters teaches the data center of claim 2, but fails to explicitly disclose wherein the load balancer is configured to transmit the encapsulated message to the first one of the plurality of virtual machines using a protocol different than the control protocol of the telecommunications network. 
	However, Tsyganok teaches wherein the load balancer is configured to transmit the encapsulated message to the first one of the plurality of virtual machines using a protocol different than the control protocol of the telecommunications network (paragraph 68: The RTP standard specifies that control information of a connection utilizing RTP is to be sent using a different protocol--RTCP (RTP Control Protocol).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Peter’s system by incorporating 
Regarding claim 7, Peters teaches the data center of claim 2, wherein the load balancer is further configured to: receive a first instance of the encapsulated message from the access point and transmit the first instance to the first one of the plurality of virtual machines (col. 9, lines 35-37: The load balancer 510 distributes the content provider 520 across a set of ingest servers 530; further described in col. 10, lines 4-6: The load balancer then distributes the content streams over the ingest servers in a manner that optimizes the resources of the ingest servers); detect failure of the first one of the plurality of virtual machines (col. 11, lines 37-40: When such failure is detected, the load balancer redistributes the content streams of the content providers affected by the failure to an operational network link or to a failover ingest server. Further described in col. 11, lines 49-59); and receive a second instance of the encapsulated message from the access point and transmit the second instance to the second one of the plurality of virtual machines (col. 12, lines 50-54: In some such embodiments, content providers may have published the same content stream to multiple ingest servers or the load balancers may have distributed a particular content stream to multiple ingest servers to provide redundancy). 
Regarding claims 8 and 16, Peters teaches the data center of claim 7, wherein the load balancer is configured to detect failure of the first one of the plurality of virtual machines via polling (col. 3, lines 53-54: The load balancers monitor the ingest servers to detect a failure. Further described in col. 11, line 60 to col. 12, line 5: In some embodiments, a failure is detected by sending Internet Control Message Protocol (ICMP) echo request packets from one server of the content streaming system to another. The ICMP packets ping a destination server to determine that the network link to the destination server is operational and that the destination server is operational. For example, a load balancer sends ICMP packets to each of the ingest servers that it distributes traffic across. When a response from a particular ingest server is not received or the response contains abnormal parameters (e.g., excessive latency), the load balancer can determine that a failure has occurred…). 
Regarding claims 9, 17 and 20, Peters teaches the data center of claim 2, wherein the plurality of virtual machines is a first plurality of virtual machines (Figs. 5 and 7: ingest servers and edge servers; col. 5, lines 2-8,15-24), and wherein the data center further comprises: a second plurality of virtual machines implemented using hardware and configured to act as routing nodes for the telecommunications network (ingest servers; mid-tier servers, edge servers; col. 5, lines 2-8,15-24. Further described in col. 1, line 1 to col. 2, line 2: hardware; col. 5, lines 15-24. Note: Refer to Figure 7 and the plurality of sets of ingest servers, set of mid-tier servers and plurality of sets of edge servers); wherein a first one of the second plurality of virtual machines is associated to act as a respective routing node for the end user device and route a data packet from the end user device to a destination (col. 5, lines 2-8: Specifically, the ingest server 120 streams the content on behalf of the content providers 140 to the edge servers 130. Each edge server then streams the content to a set of end users), and wherein a second one of the second plurality of virtual machines is associated to act as the respective routing node for the end user device upon failure of the first one of the second plurality of virtual machines (col. 11, lines 37-40: When such failure is detected, the load balancer redistributes the content streams of the content providers affected by the failure to an operational network link or to a failover ingest server. Further described in col. 11, lines 49-59. Also refer to col. 15, lines 43-52). 
Regarding claim 11, Peters and Tsyganok teach the same limitations described above in the rejection of claim 2.  
Regarding claim 19, Peters and Tsyganok teach the same limitations described above in the rejection of claim 2.  

Claims 4, 6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peters and Tsyganok as applied to claims 3, 5, 12 and 14 above, and further in view of Sahin et al. (US 2016/0080505 A1).
Regarding claims 4 and 13, Peters and Tsyganok teach the data center of claim 3, but fail to explicitly disclose wherein the second one of the plurality of virtual machines is configured to access the state information from the replication node upon receipt of the encapsulated message following the failure of the first one of the plurality of virtual machines.
However, Sahin teaches wherein the second one of the plurality of virtual machines is configured to access the state information from the replication node upon receipt of the encapsulated message following the failure of the first one of the plurality of virtual machines (paragraph 75: At task box 4, the selected other server loads the state information of the communication sessions at the original target server from the external database. In one embodiment, the loading may happen right after the backup target server is selected to process the communication sessions of the original target server). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Peter’s system by incorporating the teachings of Sahin, for the purpose of facilitating information retrieval and minimizing delay.
Regarding claims 6 and 15, Peters teaches the data center of claim 5, but fails to explicitly disclose wherein the telecommunications control protocol is a long term evolution (LTE) control protocol and wherein the data center protocol is a transmission control protocol (TCP). 
	However, Sahin teaches wherein the telecommunications control protocol is a long term evolution (LTE) control protocol (paragraph 36: LTE) and wherein the data center protocol is a transmission control protocol (TCP) (paragraph 83 and 124: TCP). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Peter’s system by incorporating the teachings of Sahin, for the purpose of utilizing a specified protocol for transmission and enabling a scalable system.

Allowable Subject Matter
Claims 10, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RHONDA L MURPHY/Primary Examiner, Art Unit 2462